DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered
Regarding to claim 1 and claim 8, the amended claim limitation, “applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy”, overcomes the cited arts. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.

Regarding to claim 15, the applicant argues that cited arts fail to teach or suggest “creating a plurality of first meshes, each mesh of the plurality of first meshes created from a a first data topic being associated with a first degree of accuracy, a first mesh of the plurality of meshes being created based on the first data topic and the first degree of accuracy; creating a plurality of second meshes, each mesh of the plurality of second meshes created from a building positional information, a second data topic being associated with a second degree of accuracy in view of the building positional information, a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Shenkar discloses “creating a plurality of first meshes, each mesh of the plurality of first meshes created from a data topic”. For example, in paragraph [0087], Shenkar teaches automatically generating a 3D-mesh representing the terrain skin surfaces, using a predetermined set of 3D-points, 3D-lines, and polylines. In Fig. 11 and paragraph [0319], Shenkar teaches the terrain-surface mesh generator performs the following tasks for first selected city-block; Shenkar further teaches creating first mesh of first selected city-block. In paragraphs [0320-0321], Shenkar teaches creating and generating first optimal mesh.
Shenkar further discloses “each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data”. For example, in paragraph [0087], Shenkar teaches automatically generating a 3D-mesh representing the terrain skin surfaces, using a predetermined set of 3D-points, 3D-lines, and polylines. In Fig. 7C and paragraph [0134], Shenkar teaches a laser scan point cloud, of a 
Shenkar further more discloses “a first data topic being associated with a first degree of accuracy, a first mesh of the plurality of meshes being created based on the first data topic and the first degree of accuracy”. For example, in paragraph [0007], Shenkar teaches model the urban built to varying degrees of accuracy and realism; Shenkar further teaches accurate base map data. In paragraph [0194], Shenkar teaches the resulting box-models 30 have spatial accuracy of 15-20 cm. In paragraph [0238], Shenkar teaches obtaining more precise relative location and orientation of SLDC at the stop points. In paragraph [0240], Shenkar teaches adjusting the precise relative solution mentioned above as to achieve the best fit between street-level data belonging to consecutive stop points. In paragraph [0263], Shenkar teaches fine details and textures are added to such a 3D-model of city roads and sidewalk border lines.
Shenkar suggests “creating a plurality of second meshes, each mesh of the plurality of second meshes created from a building positional information”. For example, in Fig. 10 and paragraph [0251], Shenkar teaches buildings and locations of buildings. In Fig. 10 and paragraph [0252], Shenkar taches forming the high-fidelity 3D model 15 of the large-scale urban area based on building information as illustrated in Fig. 10. In Fig. 11 and paragraph [0319], Shenkar teaches the terrain-surface mesh generator performs the following tasks for second selected 
Shenkar further suggests “a second data topic being associated with a second degree of accuracy in view of the building positional information”. For example, in paragraph [0007], Shenkar teaches model the urban built to varying degrees of accuracy and realism. In paragraph [0229], Shenkar teaches providing precise enough registration only. In Fig. 10 and paragraphs [0250-0252], Shenkar teaches three buildings are located in a city block 39; the front building is blocking the second building and third building as illustrated in Fig. 10; Shenkar further teaches the front building has more detail, such as, windows as illustrated in Fig. 10. In paragraph [0263], Shenkar teaches this process results in a first approximation of the city roads and sidewalk border-lines model and the terrain surface model in general), 
Shenkar further more suggests “a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy”. For example, in Fig. 10 and paragraphs [0250-0252], Shenkar teaches generating building meshes and models. In paragraph [0258], Shenkar teaches building the geometry of sidewalks and roads. In paragraph [0263], Shenkar teaches this process results in a first approximation of the city roads and sidewalk border-lines model and the terrain surface model in general. In Fig. 11 and paragraphs [0319-0344], Shenkar teaches the terrain-surface mesh generator performs the following tasks for second selected city-block.
a second data topic being associated with a second degree of accuracy in view of the building positional information”. For example, in paragraph [0020], Dolan teaches a rule set uses a particular mesh for a first floor of a commercial office building, and a different mesh for second floor of such a building. In Fig. 2D and paragraph [0027], Dolan teaches the computing devices utilizes the footprints of buildings and associated annotations as a guide mesh for generating facade pieces; Dolan further teaches plausible looking buildings are be generated automatically in the simulated environment 112, as illustrated in FIG. 2D.
Dolan further discloses “a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy”. In paragraph [0017], Dolan teaches generating road mesh 110. In paragraph [0019], Dolan teaches constructing the road mesh 110. In paragraph [0020], Dolan teaches utilizing the footprints and associated annotations as a guide mesh for generating facade pieces.

Claim Objections
Claim 10 is objected to because of the following informalities:  the language, “an element in the area the first texture”, is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar (US 20080221843 A1) in view of Dolan (US 20200051327 A1), and further in view of Sunil (US 20190056739 A1).
Regarding to claim 1 (Original), Shenkar discloses a method ([0013]: a method for three-dimensional modeling of an urban environment; Fig. 1; [0151]: three dimensional modeling system uses a method to create an integrated high-fidelity 3-dimensional model 15 of a large-scale urban area; Fig. 11; [0138]; Fig. 18; [0145]) comprising:
obtaining high definition (HD) mapping data including a point cloud ([0153-0155]: obtain aerial imagery, street level imagery, and auxiliary three dimensional data, i.e. mapping data; [0177]: focal-length mapping cameras collects mapping data; [0205]: point clouds; Fig. 6; [0212]: the horizontal view camera 43, the oblique view camera 44 and the laser scanner 46; Fig. 7A-B; Fig. 7C; [0213]: a laser scans and obtains point cloud of a building; [0218]: laser scan point-cloud data; [0214-0219]), the HD mapping data including a plurality of data topics (Fig. 8; [0135]: a unified panoramic street-level image includes multiple buildings as illustrated in Fig. 8; Fig. 1; [0153]: aerial imagery of city includes many buildings, streets, i.e. data topics; Fig. 4; [0188]: many individual buildings in a city), each data topic of the plurality of data topics corresponding to different types of elements in an area (Fig. 8; [0135]: high building and regular houses; Fig. 1; [0153]: high-rise buildings, streets, road, and regular houses are corresponding different types in a city as illustrated in Fig. 1; Fig. 2; [0167]: the aerial imagery 18, the street level data 20, and the auxiliary 3D data; [0170]: the urban environment; Fig. 4; [0188]), each data topic of the plurality of data topics including one or more distinct instances wherein at least one data topic of the plurality of data topics is associated with a first degree of accuracy ([0007]: model the urban built to varying degrees of accuracy and realism; accurate base map data; [0194]: the resulting box-models 30 have spatial accuracy of 15-20 cm; [0238]: obtain more precise relative location and orientation of SLDC at the stop points; [0240]: adjusting the precise relative solution mentioned above as to achieve the best fit between street-level data belonging to consecutive stop points; [0263]: fine details and textures are added to such a 3D-model of city roads and sidewalk border lines); 
creating a plurality of meshes, each mesh of the plurality of meshes created from a corresponding distinct instance ([0087]: automatically generating a 3D-mesh representing the terrain skin surfaces, using a predetermined set of 3D-points, 3D-lines, and polylines;  Fig. 11; [0319]: the terrain-surface mesh generator performs the following tasks for a selected city-block; [0320-0321]: create and generate optimal mesh; [0322]), each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data ([0087]: Shenkar teaches automatically generating a 3D-mesh representing the terrain skin surfaces, using a predetermined set of 3D-points, 3D-lines, and polylines. Fig. 7C; paragraph [0134]: Shenkar teaches a laser scan point cloud, of a building; Fig. 7C; [0213]; [0218]: Shenkar teaches laser scan 27 point-cloud data; Shenkar further teaches a plurality polygons of a building is formed by a laser scan point cloud as illustrated in Fig. 7C;  Fig. 11; [0320]: 3D polylines and 3D-points; [0321]: initial terrain surface geometry; [0322]: an updated terrain surface geometry; [0344]: a specific polygonal mesh); and 
combining the plurality of meshes to generate a combined mesh (Fig. 10; [0252]: the detailed 3D-modeling-units 68 of a city block 39 include first mesh, first texture, second mesh, and second texture as illustrated in Fig. 10; integrate and combine the detailed 3D-modeling-units 68 of a city block 39 into a 3D city-block model 69; Fig. 10; [0263]: integrate and combine meshes and textures into a complete city model; Fig. 18; [0422]: 3D city-block models include first mesh, first texture, second mesh and second texture; integrate and combine all the 3D city-block models 69 into one, unified 3D city model 15).
Shenkar fails to explicitly disclose: 
selecting a particular distinct instance of a first data topic;
applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy.
In same field of endeavor, Dolan teaches: 
selecting a particular distinct instance of a first data topic (Fig. 6; [0083]: determine, from road network data, a sidewalk proximate the traffic signal light; Fig. 6; [0084]: determine the closest point to a surrounding sidewalk);
combining the plurality of meshes to generate a combined mesh ([0019]: generate a resulting simulated environment, i.e. a combined mesh; [0025]: generate a road mesh; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar to include selecting a particular distinct instance of a first data topic; combining the plurality of meshes to generate a combined mesh as taught by Dolan. The motivation for doing so would have been to increase performances and reduces computational resources; to enhance training, testing, and/or validating systems onboard an autonomous vehicle as taught by Dolan in paragraphs [0028-0029].
Shenkar in view of Dolan fails to explicitly disclose:
applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy.
In same field of endeavor, Sunil teaches:
applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy ([0032]: filter road data points from the clustered data points based on their corresponding elevation level at pre-determined distance intervals along the movable road distance ahead; [0040]: filtering a plurality of surface data .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar in view of Dolan to include applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy as taught by Sunil. The motivation for doing so would have been to filter road data points from the clustered data points based on their corresponding elevation level at pre-determined distance intervals along the movable road distance ahead; to provide the drivable navigation path for autonomous vehicle; to generate the drivable navigation path from the position of the autonomous vehicle as taught by Sunil in paragraphs [0032], [0040], and [0051].

Regarding to claim 4 (Original), Shenkar in view of Dolan and Sunil discloses the method of claim 1, further comprising:
obtaining database data (Shenkar; [0317]: obtain building details from this library, i.e. database; [0405]: database), the database data including a representation of one or more buildings as a building layer (Shenkar; [0317]: building details from this library include building 
obtaining scenario data, the scenario data including a representation of one or more trees as a static object layer (Shenkar; Fig. 8; [0135]: a unified panoramic street-level image; [0393]: rendered scene; Fig. 19A; Fig. 19B; [0425]: multiple trees in front of a building and near cross road as illustrated in Fig. 19 A-B); and
combining the building layer, the static object layer, and the combined mesh to generate a 3-D scenario environment (Shenkar; Fig. 1; [0151]: create an integrated high-fidelity 3-dimensional model 15 of a large-scale urban area 16; [0325]: blend and combine proper shades and colors onto the same, baseline texture map; Fig. 15; [0325]: textural elements of the building; [0152]: developing the 3D model).

Regarding to claim 5 (Currently Amended), Shenkar in view of Dolan and Sunil discloses the method of claim 1, further comprising:
selecting a second data topic of the plurality of data topics (Fig. 3; [0184]: divides the urban environment 16 presented by vertical aerial photograph 38 into city-blocks 39; Fig. 10; [0250]: the urban environment 16 is preferably divided into the city-blocks 39; [0251-0252]: a building; Fig. 11; [0284]: the automated selection and import of raw data; [0285-0290]);
selecting a second distinct instance of the second data topic ([0297]: select and review texture-mapped box-models 30; [0314]: select a building with wall, doors and windows; [0319]: select a city-block);
first texture of the plurality of textures for the second data topic ([0327]: the texture library of the city model; [0330]: select and import selected textures into the modeling environment; [0344]: side-wall/roof-top textures are preferably mapped from the texture library); and
applying the first texture to a first mesh corresponding with the second distinct instance ([0080]: paste the best image quality photographic textures onto corresponding 3D-geometry; [0314]: a form of geometric elements mapped with corresponding textures; [0344]: side-wall/roof-top textures are preferably mapped from the texture library),
wherein combining the plurality of meshes to generate the combined mesh further comprises combining the first mesh and the first texture with a second mesh and a second texture (Fig. 10; [0252]: the detailed 3D-modeling-units 68 of a city block 39 include first mesh, first texture, second mesh, and second texture as illustrated in Fig. 10; integrate and combine the detailed 3D-modeling-units 68 of a city block 39 into a 3D city-block model 69; Fig. 10; [0263]: integrate and combine meshes and textures into a complete city model; Fig. 18; [0422]: 3D city-block models include first mesh, first texture, second mesh and second texture; integrate and combine all the 3D city-block models 69 into one, unified 3D city model 15).

Regarding to claim 6 (Original), Shenkar in view of Dolan and Sunil discloses the method of claim 1, further comprising:
dividing the HD mapping data into separate groups by data topic (Shenkar; [0037]: divide the urban environment into city-block segments; [0075]: divide the urban environment into city-block segments; Fig. 10; [0250-0252]); 

separately storing each processed group (Shenkar; [0035]: storing the 3D-model in a database; [0404]: data are stored and managed under a version control).

Regarding to claim 7 (Original), Shenkar in view of Dolan and Sunil discloses at least one non-transitory computer readable medium configured to store one or more instructions that when executed by at least one system perform the method of claim 1 ([0052]: a computer program product is stored on one or more computer-readable media; instructions operative to cause a programmable processor; [0078]: cause the programmable processor to perform; [0097]; [0119]: computer-readable media; instructions operative to cause a programmable processor to collect; Fig. 5; [0208]: a computer laptop).

Regarding to claim 8 (Currently Amended), Shenkar discloses a method ([0013]: a method for three-dimensional modeling of an urban environment; Fig. 1; [0151]: three dimensional modeling system uses a method to create an integrated high-fidelity 3-dimensional model 15 of a large-scale urban area; Fig. 11; [0138]; Fig. 18; [0145) comprising:
 an area (Fig. 8; [0135]: high building and regular houses; Fig. 1; [0153]: high-rise buildings, streets, road, and regular houses are corresponding different types in a city as illustrated in Fig. 1; Fig. 2; [0167]: the aerial imagery 18, the street level data 20, and the auxiliary 3D data; [0170]: the urban environment; Fig. 4; [0188]), wherein at least one data topic of the plurality of data topics is associated with a first degree of accuracy ([0007]: model the urban built to varying degrees of accuracy and realism; accurate base map data; [0194]: the resulting box-models 30 have spatial accuracy of 15-20 cm; [0238]: obtain more precise relative location and orientation of SLDC at the stop points; [0240]: adjusting the precise relative solution mentioned above as to achieve the best fit between street-level data belonging to consecutive stop points; [0263]: fine details and textures are added to such a 3D-model of city roads and sidewalk border lines);
creating a plurality of meshes, each mesh of the plurality of meshes created from a data topic ([0087]: automatically generating a 3D-mesh representing the terrain skin surfaces, using 
combining the plurality of meshes to generate a combined mesh (Fig. 10; [0252]: the detailed 3D-modeling-units 68 of a city block 39 include first mesh, first texture, second mesh, and second texture as illustrated in Fig. 10; integrate and combine the detailed 3D-modeling-units 68 of a city block 39 into a 3D city-block model 69; Fig. 10; [0263]: integrate and combine meshes and textures into a complete city model; Fig. 18; [0422]: 3D city-block models include first mesh, first texture, second mesh and second texture; integrate and combine all the 3D city-block models 69 into one, unified 3D city model 15).
Shenkar fails to explicitly disclose:
selecting a particular distinct instance of a first data topic; 
applying a filter to the particular distinct instance based on object type, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy based on the object type.
In same field of endeavor, Dolan teaches: 
selecting a particular distinct instance of a first data topic (Fig. 6; [0083]: determine, from road network data, a sidewalk proximate the traffic signal light; Fig. 6; [0084]: determine the closest point to a surrounding sidewalk); 
plurality of meshes to generate a combined mesh ([0019]: generate a resulting simulated environment, i.e. a combined mesh; [0025]: generate a road mesh; generate the road mesh 110 based on the 3D point cloud; Fig. 2D; projecting the road network data 108 onto the road mesh 110, i.e. a combined mesh; [0026]: integrate the road network data 108 and/or road mesh 110 with the supplemental data 116; [Fig. 2E; Fig. 2F; [0028]: add surface detail to the simulated environment 112; utilize sparse virtual textures, as illustrated in FIG. 2E, to render the simulated environment 112 in a single draw; Fig. 2F; [0029]: generate the resulting simulated environment, i.e. a combined mesh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar to include selecting a particular distinct instance of a first data topic; combining the plurality of meshes to generate a combined mesh as taught by Dolan. The motivation for doing so would have been to increase performances and reduces computational resources; to enhance training, testing, and/or validating systems onboard an autonomous vehicle as taught by Dolan in paragraphs [0028-0029].
Shenkar in view of Dolan fails to explicitly disclose:
applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy.
In same field of endeavor, Sunil teaches:
applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy ([0032]: filter road data points from the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar in view of Dolan to include applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy as taught by Sunil. The motivation for doing so would have been to filter road data points from the clustered data points based on their corresponding elevation level at pre-determined distance intervals along the movable road distance ahead; to provide the drivable navigation path for autonomous vehicle; to generate the drivable navigation path from the position of the autonomous vehicle as taught by Sunil in paragraphs [0032], [0040], and [0051].

Regarding to claim 12 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 12. 
 


Regarding to claim 14 (Original), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 14.

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar (US 20080221843 A1) and in view of Dolan (US 20200051327 A1).
Regarding to claim 15 (Currently Amended), Shenkar discloses a method ([0013]: a method for three-dimensional modeling of an urban environment; Fig. 1; [0151]: three dimensional modeling system uses a method to create an integrated high-fidelity 3-dimensional model 15 of a large-scale urban area; Fig. 11; [0138]; Fig. 18; [0145) comprising:
obtaining high definition (HD) mapping data including a point cloud ([0153-0155]: obtain aerial imagery, street level imagery, and auxiliary three dimensional data, i.e. mapping data; [0177]: focal-length mapping cameras collects mapping data; [0205]: point clouds; Fig. 6; [0212]: the horizontal view camera 43, the oblique view camera 44 and the laser scanner 46; Fig. 7A-B; Fig. 7C; [0213]: a laser scans and obtains point cloud of a building; [0218]: laser scan point-cloud data; [0214-0219]), the HD mapping data including a plurality of data topics (Fig. 8; [0135]: a unified panoramic street-level image includes multiple buildings as illustrated in Fig. 8; Fig. 1; [0153]: aerial imagery of city includes many buildings, streets, i.e. data topics; Fig. 4; [0188]: many individual buildings in a city), each data topic of the plurality of data topics corresponding to different types of elements in an area (Fig. 8; [0135]: high building and 
obtaining database data, the database data including a plurality of building positional information ([0047]: determine at least one of precise spatial location; [0081]: determine spatial location of repetitive 3D-geometric elements; the spatial location includes locations of buildings; [0311]: determine precise spatial location of fine street-level details; spatial location includes building locations; [0317]: obtain building details from this library, i.e. database; building details from this library include building layers; [0325]: the texture library includes building layers, such as, plaster walls, brick walls, window frames; [0344]: location with respect to a geographic datum; [0405]: database);
creating a plurality of first meshes, each mesh of the plurality of first meshes created
from a data topic ([0087]: automatically generating a 3D-mesh representing the terrain skin surfaces, using a predetermined set of 3D-points, 3D-lines, and polylines;  Fig. 11; [0319]: the terrain-surface mesh generator performs the following tasks for first selected city-block; create first mesh of first selected city-block; [0320-0321]: create and generate first optimal mesh; [0322]), each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data (Fig. 11; [0320]: 3D polylines and 3D-points; [0321]: initial terrain surface geometry; [0322]: an updated terrain surface geometry; [0344]: a specific polygonal mesh), a first data topic being associated with a first degree of accuracy, a first mesh of the plurality of meshes being created based on the first data topic and the first degree of accuracy ([0007]: model the urban built to varying degrees of accuracy and realism; accurate base map data; [0194]: the resulting box-models 30 have spatial accuracy of 15-20 cm; [0238]: obtain more precise relative location and orientation of SLDC at the stop points; [0240]: adjusting the precise relative solution mentioned above as to achieve the best fit between street-level data belonging to consecutive stop points; [0263]: fine details and textures are added to such a 3D-model of city roads and sidewalk border lines);
creating a plurality of second meshes, each mesh of the plurality of second meshes
created from a building positional information (Fig. 10; [0251]: buildings; Fig. 10; [0252]: form the high-fidelity 3D model 15 of the large-scale urban area based on building information as illustrated in Fig. 10; Fig. 11; [0319]: the terrain-surface mesh generator performs the following tasks for second selected city-block; [0320-0321]: create and generate second optimal mesh; [0322]; [0343]: side-wall and roof-top geometry; [0344]: side-wall and roof-top geometry is preferably represented by a specific polygonal mesh; [0345-0349]), a second data topic being associated with a second degree of accuracy in view of the building positional information ([0007]: model the urban built to varying degrees of accuracy and realism; [0229]: provides precise enough registration only; Fig. 10; [0250-0252]: three buildings are located in a city block 39; the front building blocks the second building and third building as illustrated in Fig. 10; the front building has more detail, such as, windows as illustrated in Fig. 10; [0263]: this process results in a first approximation of the city roads and sidewalk border-lines model and the terrain surface model in general), a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy (Fig. 10; [0250-0252]: generate building meshes and models; [0258]: build the geometry, i.e. meshes, of sidewalks and roads; 
combining the first mesh with the second mesh to generate a combined mesh (Fig. 10; [0252]: the detailed 3D-modeling-units 68 of a city block 39 include first mesh, first texture, second mesh, and second texture as illustrated in Fig. 10; integrate and combine the detailed 3D-modeling-units 68 of a city block 39 into a 3D city-block model 69; Fig. 10; [0263]: integrate and combine meshes and textures into a complete city model; Fig. 18; [0422]: 3D city-block models include first mesh, first texture, second mesh and second texture; integrate and combine all the 3D city-block models 69 into one, unified 3D city model 15).
Shenkar fails to explicitly disclose to generate a combined mesh.
In same field of endeavor, Dolan teaches: 
a plurality of building positional information ([0027]: a building is placed a certain distance to a street and, based on the classification, a minimum or maximum distance from other buildings, is orientated in a particular orientation, etc.; building positional information includes distance from other buildings and orientation; [0068]: access data representative of footprints of buildings; distance and orientation);
a second data topic being associated with a second degree of accuracy in view of the building positional information ([0020]: a rule set uses a particular mesh for a first floor of a commercial office building, and a different mesh for second floor of such a building; Fig. 2D; [0027]: the computing devices utilizes the footprints of buildings and associated annotations as ;
a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy ([0017]: generate road mesh 110;  [0019]: constructing the road mesh 110; [0020]: utilize the footprints and associated annotations as a guide mesh for generating facade pieces; Fig. 2D; [0027]);
combining the first mesh with the second mesh to generate a combined mesh ([0019]: generate a resulting simulated environment, i.e. a combined mesh; [0025]: generate a road mesh; generate the road mesh 110 based on the 3D point cloud; Fig. 2D; projecting the road network data 108 onto the road mesh 110, i.e. a combined mesh; [0026]: integrate the road network data 108 and/or road mesh 110 with the supplemental data 116; [Fig. 2E; Fig. 2F; [0028]: add surface detail to the simulated environment 112; utilize sparse virtual textures, as illustrated in FIG. 2E, to render the simulated environment 112 in a single draw; Fig. 2F; [0029]: generate the resulting simulated environment, i.e. a combined mesh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar to include a plurality of building positional information; a second data topic being associated with a second degree of accuracy in view of the building positional information; a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy; to combining the first mesh with the second mesh to generate a combined mesh as taught by Dolan. The motivation for doing so would have been to increase performances and reduces computational resources; to 

Regarding to claim 19 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 19.

Regarding to claim 20 (Original), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 20.

Claims 2-3, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar (US 20080221843 A1) in view of Dolan (US 20200051327 A1), in view of Sunil (US 20190056739 A1), and further in view of Wei (US 20160314224 A1).
Regarding to claim 2 (Original), Shenkar in view of Dolan and Sunil discloses the method of claim 1, further comprising:
rendering a simulation environment using the combined mesh (Shenkar; [0146]: FIGS. 19A and 19B are rendered images of 3D city models; [0393]: enable fast rendering and fast communication of 3D content representing the large-scale urban environment 16), 
Shenkar in view of Dolan further discloses the simulation environment and one or more autonomous vehicles (Dolan; Fig. 2F; [0023]: the simulated environment 134 is useful for enhancing training, testing, and/or validating systems onboard an autonomous vehicle).
Shenkar in view of Dolan and Sunil fails to explicitly disclose the simulation environment including one or more autonomous vehicles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar in view of Dolan and Sunil to include the simulation environment including one or more autonomous vehicles as taught by Wei. The motivation for doing so would have been to test the autonomous vehicle based on monitoring reactive behavioral in a simulated mission in response to the user provided spontaneous simulated events; to enable the simulated version of the autonomous vehicle to interact with the simulated virtual environment as taught by Wei in paragraphs [0015], [0023] and [0028].

Regarding to claim 3 (Currently Amended), Shenkar in view of Dolan and Sunil discloses the method of claim 1, wherein the first data topic is a lane line data topic (Dolan; [0017]: road mesh; a driving lane element, a bike lane element, a parking lane element; Fig. 2A; [0025]: a driving lane element), the method further comprising applying a first texture to a first mesh corresponding with the first distinct instance (Shenkar; [0080]: paste the best image quality photographic textures onto corresponding 3D-geometry; [0314]: a form of geometric elements mapped with corresponding textures; [0344]: side-wall/roof-top textures are preferably mapped from the texture library), the first texture being selected from a plurality of textures comprising: clean lines, and faded lines (Dolan; Fig. 2A; Fig. 2B; Fig. 2D; [0025]: 
Shenkar in view of Dolan and Sunil fails to explicitly disclose the first data topic includes cracked lines.
In same field of endeavor, Wei teaches the first data topic includes clean lines, and cracked lines (Wei; Fig. 3; Fig. 5; [0028]: clean lines and cracked lines as illustrated in Fig. 3 and Fig. 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar in view of Dolan and Sunil to include the first data topic includes cracked lines as taught by Wei. The motivation for doing so would have been to test the autonomous vehicle based on monitoring reactive behavioral in a simulated mission in response to the user provided spontaneous simulated events; to enable the simulated version of the autonomous vehicle to interact with the simulated virtual environment as taught by Wei in paragraphs [0015], [0023] and [0028].

Regarding to claim 9 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 9.

Regarding to claim 11 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 11.



Regarding to claim 18 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 18.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar (US 20080221843 A1) in view of Dolan (US 20200051327 A1), in view of Sunil (US 20190056739 A1), and further in view of Musabji (US 20120059720 A1).
Regarding to claim 10 (Currently Amended), Shenkar in view of Dolan discloses the method of claim 8, further comprising: 
Shenkar in view of Dolan fails to explicitly disclose adding a decal as an additional element to an element in the area the first texture.
In same field of endeavor, Musabji teaches adding a decal as an additional element to an element in the area the first texture (Fig. 22; [0113]: add and position the decals 2202 on building surfaces, billboards or other geographic features depicted in the image 2200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar in view of Dolan to include adding a decal as an additional element to an element in the area the first texture as taught by Musabji. The motivation for doing so would have been to provide various navigation-related features and 

Regarding to claim 17 (Currently Amended), Shenkar in view of Dolan discloses the method of claim 15, further comprising:
Shenkar in view of Dolan fails to explicitly disclose adding a decal as an additional element to the first mesh.
In same field of endeavor, Musabji teaches adding a decal as an additional element to the first mesh (Fig. 22; [0113]: add and position the decals 2202 on building surfaces, billboards or other geographic features depicted in the image 2200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shenkar in view of Dolan to include adding a decal as an additional element to the first mesh as taught by Musabji. The motivation for doing so would have been to provide various navigation-related features and functions including route guidance; to depict a guidance information overlay comprising a route highlight as taught by Musabji in Fig. 22, and paragraphs [0051] and [0113].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616